
	

114 SRES 519 ATS: Recognizing the 300th anniversary and historical significance of the city of Natchez, Mississippi.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 519
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2016
			Mr. Wicker (for himself and Mr. Cochran) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 300th anniversary and historical significance of the city of Natchez, Mississippi.
	
	
 Whereas American Indians made use of the land that is now Natchez, Mississippi (in this preamble referred to as Natchez) before the first European explorers reached the area;
 Whereas the bluff in Natchez overlooking the Mississippi River has served as a natural geological setting that encouraged trade and cultural development;
 Whereas Natchez was founded as Fort Rosalie by French settlers under Jean-Baptiste Le Moyne De Bienville in 1716;
 Whereas construction of Fort Rosalie was completed on August 3, 1716; Whereas Fort Rosalie was destroyed due to conflict between Natchez Indians and French soldiers and colonists in 1729 and rebuilt by the French in 1731;
 Whereas Natchez came under British control in 1763 and under Spanish control in 1779; Whereas the Treaty of San Lorenzo established Natchez as a United States territory in 1798;
 Whereas Natchez served as the original capital of the Mississippi Territory from 1798 to 1802 and as the original capital of the State of Mississippi from 1817 to 1821;
 Whereas Natchez is the terminus of the historically significant Old Natchez Trace, which is now preserved by the United States National Park Service and known as the Natchez Trace Parkway;
 Whereas Natchez was the original home to Jackson State University, which was first known as Natchez Seminary;
 Whereas Natchez has been home to several notable individuals, including United States Senator Hiram Rhodes Revels, United States Representative John R. Lynch, and author Richard Wright;
 Whereas Natchez city events contribute to the cultural life and historical understanding of Mississippi, including—
 (1)the Natchez Literary and Cinema Celebration; (2)the Natchez Festival of Music;
 (3)the Great Mississippi River Balloon Race; and (4)the Natchez Pilgrimage;
 Whereas the city of Natchez is currently holding a year-long tricentennial celebration, in honor of the history of Natchez, that will end with a 300th birthday party on August 3, 2016;
 Whereas the heritage and educational events during the tricentennial celebration will be observed by delegations from France and Canada;
 Whereas Natchez is signified nationally as the oldest European-built city on the lower Mississippi River; and
 Whereas it is important for the people of Mississippi and the United States to remember history in an inclusive way that honors contributions from all backgrounds: Now, therefore, be it
		
	
 That the Senate— (1)designates the year 2016 as the Natchez Tricentennial; and
 (2)honors the history and founding of Mississippi through the Natchez Tricentennial.  